Exhibit 10.27
RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS AGREEMENT is entered into and effective as of [   ] (the “Date of
Grant”), by and between Nash-Finch Company (the “Company”) and [   ] (the
“Director”).
     Pursuant to the Nash-Finch Company 2000 Stock Incentive Plan, as amended
(the “Plan”), and resolutions adopted by the Board of the Company as of
December 31, 2003 and February 24, 2006, each non-employee director of the
Company is to automatically receive, immediately following each annual meeting
of the stockholders of the Company, an annual grant of Performance Units (as
defined in the Plan) having an initial value of $45,000.00. Each capitalized
term used but not defined in this Agreement shall have the meaning assigned to
that term in the Plan.
     The Director is a non-employee director of the Company, and entitled to
receive an annual grant of Performance Units on the terms and conditions
contained in this Agreement and the Plan. In this Agreement, the term
“Restricted Stock Units” will be used to refer to the Performance Units granted
to the Director pursuant to this Agreement and any similar agreement entered
into between the Director and Company.
     The parties hereto agree as follows:
1. Grant of Restricted Stock Units.
     The Company hereby grants to the Director a Restricted Stock Unit award
(the “Award”) consisting of [   ] Restricted Stock Units. The Restricted Stock
Units subject to this Award, together with all other Restricted Stock Units
received by the Director, will be reflected in a book account (the “Account”)
maintained by the Company, and will be settled pursuant to Section 2 of this
Agreement in shares of Common Stock. The number of Restricted Stock Units
comprising this Award has been determined by dividing $45,000.00 by the Fair
Market Value of a share of Common Stock as of the Date of Grant. This Award is
subject to the terms and conditions set forth in this Agreement and in the Plan.
Each reference in this Agreement to Restricted Stock Units subject to this Award
will be deemed to include not only the number of Restricted Stock Units
referenced above, but also any additional Restricted Stock Units granted with
respect thereto pursuant to Sections 4.1 and 4.2, or other securities issued
with respect thereto pursuant to Section 4.2.
2. Settlement of Restricted Stock Units and Distribution of Shares.
     Subject to the provisions of Sections 3 and 5, during the period beginning
on the date that is six (6) months after the date the Director’s service as a
director of the Company ends and ending on the 15th day of the third calendar
month following such beginning date (provided that the Director is not
permitted, directly or indirectly, to designate taxable year of the payment),
the Company shall distribute to the Director, in full settlement of all
Restricted Stock Units in the Director’s Account, one share of Common Stock for
each Restricted Stock Unit; provided that, by submitting an election on a form
satisfactory to the Committee on or before the deadline established by the
Committee (which shall be a date no later than the end of the Company’s taxable
year immediately preceding the taxable year in which the Company shall grant
such Restricted Stock Units) the Director may elect for such Restricted Stock
Units to be settled on a

 



--------------------------------------------------------------------------------



 



specified date following the date that is six months after the date the
Director’s service as a director of the Company ends; provided, further, that
with respect to the Restricted Stock Units granted in calendar year 2008, the
Director may elect to settle such Restricted Stock Units at a specified date on
or after January 1, 2009 by submitting an election to the Committee on a form
satisfactory to the Committee on or before December 31, 2008. For purposes of
such settlement, the number of Restricted Stock Units will be rounded to the
nearest whole Restricted Stock Unit, with any fractional Restricted Stock Unit
less than 0.5 disregarded. The number of Restricted Stock Units with respect to
which shares of Common Stock will be distributed will include additional
Restricted Stock Units granted pursuant to Section 4.1 with respect to any cash
dividend declared with a record date prior to the date the Director’s Restricted
Stock Units are settled. If the Director dies before all Restricted Stock Units
credited to the Director’s Account have been settled in shares of Common Stock,
all remaining Restricted Stock Units shall be settled pursuant to Section 3.2
and the underlying shares of Common Stock shall be delivered to the beneficiary
designated pursuant to Section 6.
3. Effect of Termination of Service.
     3.1 Within Six Months of Grant. Subject to Section 5, if the Director’s
service as a director of the Company ends for any reason other than death or
Disability within six months of the Date of Grant, the Restricted Stock Units
subject to this Award will be forfeited and this Award will be of no further
force or effect.
     3.2 Death or Disability. If the Director’s service as a director of the
Company ends because of the Director’s death or Disability, the Restricted Stock
Units subject to this Award will immediately vest in full and be settled as soon
as administratively practicable after such termination of service, and in any
event within ninety (90) days following such termination of service, in the
manner described in Section 2.
4. Dividends and Other Distributions.
     4.1 Cash Dividends. If a record date for a cash dividend declared by the
Company’s Board occurs prior to the date the Director’s Restricted Stock Units
are settled, the Director will be granted additional Restricted Stock Units
pursuant to this Section 4.1. As of the first day of each calendar quarter
immediately following a calendar quarter in which such a record date occurs (or,
if sooner, as of the date the Director’s Restricted Stock Units are settled),
the Director will be granted that number of additional Restricted Stock Units
determined according to the following formula:
     Cash dividend per share x Number of Restricted Stock Units
                              Fair Market Value
     For purposes of this formula:

  •   “Cash dividend per share” means the cash dividend declared per share of
Common Stock for the applicable record date;     •   “Number of Restricted Stock
Units” means the aggregate number of Restricted Stock Units held by the Director
as of that record date; and

2



--------------------------------------------------------------------------------



 



  •   “Fair Market Value” means the Fair Market Value of a share of Common Stock
on the last day of the calendar quarter in which such record date occurs (or, if
sooner, on the date the Director’s service as a director of the Company ends).

Any additional Restricted Stock Units granted under this Section 4.1 will be
settled in the manner described in Section 2, and will otherwise be subject to
the provisions of Section 3 and the other terms and conditions of this Agreement
and the Plan.
     4.2 Adjustments for Other Distributions and Events. If any reorganization,
merger, consolidation, recapitalization, liquidation, reclassification, stock
dividend, stock split, combination of shares, rights offering or divestiture
(including a spin-off) or any other similar change in the corporate structure or
shares of the Company occurs, the Committee (or, if the Company is not the
surviving corporation in any such transaction, the board of directors of the
surviving corporation), in order to prevent dilution or enlargement of the
rights of the Director, will make appropriate adjustment (which determination
will be conclusive) in the number of Restricted Stock Units credited to the
Director’s Account and/or as to the number and kind of securities or other
property (including cash) subject to the Restricted Stock Units; provided,
however, that any such securities or other property distributable with respect
to the Restricted Stock Units shall be, unless otherwise determined by the
Committee, distributed to the Director in the manner described in Section 2 and
shall, together with the Restricted Stock Units, otherwise be subject to the
provisions of Sections 3 and 5 and the other terms and conditions of this
Agreement.
5. Change in Control.
     If, prior to the date that all Restricted Stock Units subject to this Award
have been settled and all of the resulting shares of Common Stock have been
distributed to the Director pursuant to Section 2, a Change in Control of the
Company shall occur, then (i) the forfeiture provisions of Section 3.1 shall
lapse and have no further applicability to the Director, and (ii) all the
Restricted Stock Units subject to this Award shall be settled and all the
resulting shares of Common Stock shall be distributed to the Director on the day
the Change in Control becomes effective; provided that the Director may elect to
waive the right to such acceleration by submitting a written election on or
before the deadline established by the Committee (which shall be a date no later
than the end of the Company’s taxable year immediately preceding the taxable
year in which the Company shall grant such Restricted Stock Units or, with
respect to Restricted Stock Units granted in calendar year 2008, on or before
December 31, 2008), in which case Sections 2 and 3 shall continue to apply to
the Director. In effecting such distribution, the Committee may make such
arrangements, including deposits in escrow or in trust in advance of the
anticipated effective date of the Change in Control, as it may deem advisable to
carry out the foregoing and to protect the interests of the Company in the event
the Change in Control does not occur.
6. Beneficiary Designation.
     Director shall have the right, at any time, to designate any person or
persons as beneficiary or beneficiaries to receive the Director’s Restricted
Stock Units upon the Director’s death. In the event of the Director’s death,
distribution of the shares of Common Stock

3



--------------------------------------------------------------------------------



 



underlying such Restricted Stock Units will be made to such beneficiary or
beneficiaries. The Director shall have the right to change his or her
beneficiary designation at any time. Each beneficiary designation shall become
effective only when filed in writing with the Company during the Director’s life
on a form prescribed by or approved by the Company. If the Director fails to
designate a beneficiary as provided above, or if all designated beneficiaries
die before the Director, then the beneficiary shall be the Director’s estate.
7. Subject to the Plan.
     The Restricted Stock Units subject to this Agreement have been granted
under, and are subject to the terms of, the Plan. The provisions of this
Agreement will be interpreted so as to be consistent with the terms of the Plan,
and any ambiguities in this Agreement will be interpreted by reference to the
Plan. If any provision of this Agreement is inconsistent with the terms of the
Plan, the terms of the Plan will prevail.
8. Miscellaneous.
     8.1 Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties hereto.
     8.2 Section 409A. This Agreement and the Plan are intended to comply with
all applicable law, including the requirements of Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the effective date of this amendment and
restatement of the Plan (“Section 409A”), and shall be operated and interpreted
in accordance with this intention.
     8.3 Governing Law. This Agreement and all rights and obligations hereunder
shall be construed in accordance with the Plan and governed by the laws of the
State of Minnesota, without regard to conflicts of laws provisions. Any legal
proceeding related to this Award or Agreement will be brought in an appropriate
Minnesota court, and the parties hereto consent to the exclusive jurisdiction of
the court for this purpose.
     8.4 Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding between the parties hereto with respect to the grant
of the Restricted Stock Units hereunder and the administration of the Plan, and
supersede all prior agreements, arrangements and understandings relating to the
grant of the Restricted Stock Units hereunder and the administration of the
Plan.
     8.5 Amendment and Waiver. Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.
     The parties hereto have executed this Agreement effective the day and year
first written above.

4



--------------------------------------------------------------------------------



 



                  NASH-FINCH COMPANY       DIRECTOR:    
 
               
 
               
By:
               
 
               
 
  Kathleen M. Mahoney       [   ]    
 
  Senior Vice President, General Counsel & Secretary            

5